Plaintiffs at Dowagiac were dealers under contract in automobiles furnished by defendant. With respect to commission on sales of commercial cars we quote from a writing:
"Plan No. 1. When you submit a prospect and give evidence of actually working him, but the sale is made to the prospect by us, you merely agreeing to handle the service on this car, your commission will be 5% of the list price. * * *
"Plan No. 5. When you make a complete deal including servicing, financing and trade in, your discount shall be 20%."
The contract was canceled with the understanding that if sale to a certain person of a funeral car, then *Page 224 
in prospect, were consummated plaintiffs were to have commission as provided by the writing. The sale of the car was made within a few days after the taking up of the contract, a retail branch manager of the defendant taking the order and making settlement, without then acquainting plaintiffs of the fact.
There is evidence that the manager knew of the prospect and of plaintiffs' efforts in that regard. There was conflicting testimony relative to conversations and understandings as to the commission to be paid upon this sale and of which of the quoted plans was to be applied. The trial judge rightly determined that the evidence presented an issue of fact as to whether plaintiffs were entitled to 5% or to 20% commission. The jury found for plaintiffs in the larger sum. The verdict has sufficient evidential support.
Judgment affirmed.
SHARPE, C.J., and BIRD, SNOW, STEERE, FELLOWS, WIEST, and McDONALD, JJ., concurred.